Exhibit 10.1

Summary of Directors’ Compensation

NewMarket Corporation (the “Company”) pays each of its non-employee directors
(a) $1,500 for attendance at each meeting of the Company’s Board of Directors
(the “Board of Directors”) and (b) $1,500 for attendance at each meeting of a
committee of the Board of Directors of which he or she is a member. In addition,
effective October 1, 2011, the Company pays the following quarterly fees for
non-employee committee membership:

 

•      Audit Committee Member

   $ 1,250   

•      Audit Committee Chairman

   $ 3,750   

•      Compensation Committee Chairman

   $ 1,875   

•      Nominating Committee Chairman

   $ 1,250   

Also, effective October 1, 2011, the Company pays each of its non-employee
directors a quarterly fee of $10,000. The Company does not pay employee members
of the Board of Directors separately for their service on the Board of Directors
or its committees.

Effective on October 1, 2011, the Board of Directors approved a $43,750
quarterly fee payable to Bruce C. Gottwald for serving as Chairman of the Board
of Directors and Chairman of the Executive Committee.

Any director who was elected to the Board of Directors on or before February 23,
1995 and who retires from the Board of Directors after age 60 with at least five
years’ service on the Board of Directors will receive $12,000 per year for life,
payable in quarterly installments. The service requirement for this benefit may
be waived under certain circumstances. Any director retiring under other
circumstances will receive $12,000 per year, payable in quarterly installments,
commencing no earlier than age 60, for a period not to exceed his or her years
of service on the Board of Directors. The payment period limitation on this
benefit may be waived in certain circumstances. Such retirement payments to
former directors may be discontinued under certain circumstances.

Under the 2004 Incentive Compensation and Stock Plan (“the Plan”), each
non-employee director is awarded on each July 1 that number of whole shares of
the Company’s common stock that, when multiplied by the closing price of the
Company’s common stock on the immediately preceding business day, as reported in
The Wall Street Journal, equal as nearly as possible but do not exceed $30,000.
The shares of the Company’s common stock awarded under the Plan are
nonforfeitable and the recipient directors immediately and fully vest in shares
of the Company’s common stock issued under the Plan. Subject only to such
limitations on transfer as may be specified by applicable securities laws,
directors may sell their shares under the Plan at any time.